Citation Nr: 1511558	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-32 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to seizure disorder.

2.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to seizure disorder.  

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to seizure disorder.

4.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to seizure disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety disorder.

6.  Entitlement to service connection for migraines.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to September 1986, and June 1989 to January 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the benefit sought on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary regarding the Veteran's service connection claims listed on the cover page of this decision.  

The Veteran was scheduled for videoconference hearing before the Board in March 2014, and it was postponed.  A new videoconference hearing was rescheduled for August 2014.  

In communication received by VA in September 2014, the Veteran indicated that he was unable to stay and wait for his August 2014 videoconference hearing because he relied on the DAV van for transportation.  The DAV van left prior to the Veteran's hearing, and had he not taken the van, he would have been unable to return home.  The Veteran reports that he currently lives in Greenville, South Carolina.  

When a hearing is scheduled and the Veteran fails to appear, no further request for a hearing will be granted unless good cause is shown or a motion to reschedule is received within 15 days.  38 C.F.R. § 20.702(d) (2014).  Such motion to reschedule must include the reason or reasons the Veteran could not attend the originally scheduled hearing, and the reason a timely request for a postponement for the hearing was not submitted.  The Board finds that good cause is shown for his inability to appear at the hearing, and a videoconference hearing should be scheduled at the appropriate RO.

Accordingly, the case is REMANDED for the following action:

The AOJ should confirm the Veteran's current address and reschedule him for a BVA videoconference hearing at the appropriate RO.  The Veteran and his representative should be notified of the date, time, and place of such hearing.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




